PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/673,602
Filing Date: 3/20/2015
Appellant(s): Felstaine, Eyal



__________________
Jamie Rossi
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/8/2021, and supplemental appeal brief filed 2/22/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/6/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 5, 12, 20-22, 24 are rejected under 35 USC 103 as being unpatentable over Morgan et al. (US 20120131594 A1)(“Morgan”), in view of Apte et al. (US 20140095693 A1)(“Apte”).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:  
Claims 1, 5, 12, 20-22, 24 were previously rejected under 35 U.S.C. § 101 as directed to a judicial exception without significantly more.  These rejections are withdrawn.


(2) Response to Argument
Appellant arguments filed with respect to rejection of claims under 35 USC 103 (arguments beginning in appellant brief p. 11), have been considered but are not persuasive.
With regard to claims 1, 5, 12, 20-21 and 24, appellant argues that in a cited portion of Morgan, para. 0016-0021, an embodiment does not disclose criteria used by the cloud management system to selected the servers to provide the service to the user, further arguing that while Morgan subsequently discloses “generally that a host resource matrix, which is updated on a schedule, stores available 
“wherein, for the subscribing, the infrastructure inventory layer defines a plurality of percentages of resource availability upon which each local database of each cloud management system of the plurality of the cloud management systems is to push the pre-defined inventory information stored in the local database to the infrastructure inventory layer, the plurality of percentages being defined by the infrastructure inventory layer to balance between latency and data accuracy,
...the local database of the one of the cloud management systems pushes the pre-defined
inventory information stored in the local database to the infrastructure inventory layer;
storing, by the infrastructure inventory layer of the system, the pre-defined inventory information received from the local databases of the plurality of the cloud management systems.”
	Examiner disagrees.  Morgan, para. 0034 explicitly recites defining a plurality of percentages of resource availability, i.e. resource criteria for provisioning the servers, in this instance processor throughput (Morgan 0034, “deployment engine 140 can apply the set of deployment criteria…for instance, ‘identify those host clouds that permit a subscription to a minimum processor throughout of 40,000 MIPs for at least 30% less than the user’s subscription rates in their default deployment.”).  Morgan, para. 0037 and 0039 further describes where local resource inventory information is stored by local clouds and retrieved by the cloud management system, i.e. pushed from the local host clouds to the cloud management system, of which the deployment engine is a part.  This pushing of a local resource information from the local host clouds to the cloud management system/deployment engine constitutes a local database pushing pre-defined inventory information pushed to the infrastructure inventory layer.  While Morgan is deficient with respect to the specific circumstances where the 
Appellant argues (appellant brief p. 28-19) that Apte fails to teach that the threshold is the basis for pushing subscribed to inventory information from a local database to the infrastructure inventory layer.  The argument is not persuasive.  Appellant is in essence requiring that Apte, as a secondary reference fully discloses the entirety of the claim language absent consideration for its combination with the primary reference.  As noted, Morgan already discloses where subscribed inventory information is taken from a local database and pushed to an infrastructure layer (Morgan 0039), and defining percentage thresholds of resource availability where said information is to be pushed (Morgan 0034).  Where Morgan is deficient only failing to specify that the pushing occurs explicitly when resource availability falls below a particular percentage, Apte cures the deficiency by teaching that inventory information may be provided when certain thresholds are met, such as storage space falling below a threshold (para. 0026-0027).   
Applicant further argues that a prima facie case of obviousness is not met by the rejection, specifically that the rejection is deficient in the third element, specifically that the prior art reference (or references when combined) must teach or suggest all the claim limitations, and argues the prior art excerpts fail to teach or suggest all of the claim limitations as noted above.  
Examiner disagrees.  Examiner relies on the combination of Morgan and Apte to teach the limitations of the claims.  Morgan teaches the claims as a whole, and Examiner turns to Apte to teach 
•	(A) the relevant teachings of the prior art relied upon, with reference to the relevant column or page number(s) and line number(s) where appropriate, 
•	(B) the difference or differences in the claim over the applied reference(s), 
•	(C) the proposed modification of the applied reference(s) necessary to arrive at the claimed subject matter, and 
•	(D) an explanation as to why the claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made.
As required (see MPEP 2142 [R-10.2019]) to establish a prima facie case of obviousness.
With regard to claim 22, Appellant argues (appellant brief p. 20) that Morgan fails to teach or suggest:
“wherein a local inventory repository manages and keeps real-time full inventory details for all inventory items within an associated data center including individual processor usage and availability and storage availability for each device, and
wherein an aggregated inventory repository associated with a region that includes the data center maintains aggregated and summarized inventory information including type of service and total available processor”
The argument is not persuasive.  Morgan para. 0034 teaches that the set of host clouds may be instantiated in different locations, and furthermore, that each set of these geographically dispersed host clouds have their own set of resources comprising “local processor, memory, software and/or other resources,” i.e. information kept in the local repositories (data stores) of the local host clouds.  Para. 0037 further discloses a cloud management system that interacts with the host clouds, accessing resource information of the local host clouds and acting as a centralized layer that interfaces with the all 
Appellant further argues that, as in the case with the previous claims, the third element of a prima facie case of obviousness has not been met, specifically the prior art reference (or references when combined) must teach or suggest all the claim limitations, and the prior art excerpts fail to teach or suggest all of the claim limitations as noted above.  
Examiner disagrees.  Again, examiner relies on the combination of Morgan and Apte to teach the limitations of the claims.  Morgan teaches the claims as a whole, and Examiner turns to Apte to teach wherein pushing occurs upon resource availability of one of the cloud management systems falling below a defined percentage of the plurality of percentages, as discussed above.  As such, in the view of the Examiner a prima facie case has been established based on this combination of references.











(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
/LANCE Y CAI/Examiner, Art Unit 3625                                                                                                                                                                                         
Conferees:
/MICHELLE T KRINGEN/               Primary Examiner, Art Unit 3625  
/MARISSA THEIN/               Supervisory Patent Examiner, Art Unit 3625                                                                                                                                                                                                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.